UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 00-50865
                                 Summary Calendar



UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,
                                       versus

ROJELIO ELEAZAR GONZALEZ,
                                                    Defendant-Appellant.



                    Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. P-00-CR-20-2

                                   April 30, 2001

Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges

PER CURIAM:*

      Eva-Marie Leahey, court appointed counsel for Rojelio Eleazar Gonzalez, has

moved for leave to withdraw as counsel and has filed a brief as required by Anders v.


      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
California, 386 U.S. 738 (1967). Gonzalez has received a copy of counsel’s motion

and brief but has not filed a response.

      Our independent review of the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and pursuant to 5TH CIR. R. 42.2 the appeal is

DISMISSED.




                                          2